PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/599,406
Filing Date: 11 Oct 2019
Appellant(s): Contreras Camejo, Jose, Ariel



__________________
Joseph W. Bain and Alexander W. Schneider
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 July 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05 April 2021from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4-6, 12, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (5,118,103).
Claim 1, Miller discloses an apparatus for teaching baseball pitching, comprising:
a substantially flat panel (flexible net 14) having a top edge, a bottom edge, a first side edge and a second side edge (figure 1), wherein the distance between the top edge and the bottom edge defines a panel height and the distance between the first side edge and the second side edge defines a panel width;
a first partition support member disposed proximate to the first side edge along the bottom edge of the flat panel (frame 12 having a first telescopic upstanding members 22/25 and foot structure 16); and
a second partition support member disposed proximate to the second side edge along the bottom edge of the flat panel, wherein the first partition support member and the second partition support member are configured to maintain the flat panel in a substantially upright position (frame 12 having a second telescopic upstanding members 22/25 and foot structure 16).  Miller teaches that the screen is for use on or around the pitching mound where there is positioned a pitching rubber (column 1, lines 6-31; column 2, lines 13-15;  Note: a pitching mound inherently includes 
With regards to the intended use of the claimed apparatus, it is noted that:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim 2, Miller shows the first partition support member and the second partition support member are removably attached to the flat panel (the panel is removably attached to the support frame; column 4, lines 14-19).
Claim 4, Miller the first partition support member and the second partition support member each have independently adjustable heights (column 2, lines 34-50).  The support members taught by Miller are separately and individually adjusted.  As shown in figures 2 and 3, each support member is adjusted manually by a pull knob.  Each support member is capable of being independently adjusted.  Note: It is unclear how the present invention the support members are independently adjusted as prior art appears to adjust in the same manner.  Claim 5, Miller the flat panel is formed from a non-rigid material (the panel is formed of a flexible net; column 2, lines 20-22).
Claim 6, Miller the non-rigid material is a mesh cloth or fabric (Miller’s netting material is a fabric).
Claim 12, Miller shows that the one of the first and second partition support members is capable of being configured to be placed on a higher point of the pitcher’s mound than another of the one of the first and second partition support members and the height of each of the first and 
With regards to the intended use of the claimed apparatus, it is noted that:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim 13, Miller shows the panel height is adjustable, therefore, capable of corresponding to a difference between an overall height and a waist height of a pitcher.
With regards to the intended use of the claimed apparatus, it is noted that:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim 15, Miller shows a distance of the bottom edge of the flat panel to the pitching mound is adjustable (the apparatus is height adjustable).  Therefore, the adjustment is capable of corresponding to a waist height of a pitcher.
With regards to the intended use of the claimed apparatus, it is noted that:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,118,103) in view of Deal (4,872,674).
Claim 3, Miller discloses the claimed device with the exception of the stake or spike.  However, as taught by Deal (figures 2 and 3) it is known in the art to provide securing means such as stakes or spikes.  It would have been obvious to one of ordinary skill in the art to have used such stake or spike for Miller’s device given that Deal teaches such is a desireable manner to secure the assembly to a support surface.  One would reasonably expect the Deal’s stakes/spikes incorporated into Miller’s device to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of securing the assembly to the ground surface.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,118,103) in view of Simpson (4,160,549).
Claim 7, Miller shows the panel height is adjustable.  Miller discloses the claimed device with the exception of the panel width being adjustable.  However, as taught by Simpson (figure 1) it is known in the art to provide adjustable width panels for such structures.  It would have been obvious to one of ordinary skill in the art to have used such an adjustable panel/frame for Miller’s panel given that Simpson teaches such is a desireable manner to increase the surface of the target area. One would reasonably expect the Simpson’s adjustable width panel incorporated into Miller’s device to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of adjusting the target surface.
Claim 14, Miller as modified in view of Simpson above, shows the panel width is adjustable and capable of corresponding to a stride length of a pitcher.
With regards to the intended use of the claimed apparatus, it is noted that:
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,118,103) in view of Bidelman (5,722,905).
Claim 8, Miller discloses the claimed device with the exception of a carrying case for holding the various support parts and panel.  However, as taught by Bidelman (figure 8) it is known in the art to provide a carrying case.  It would have been obvious to one of ordinary skill in the art to have used such carrying case for Miller’s assembly given that Bidelman teaches such is a desireable manner to aid in storing and transporting the device.  One would reasonably expect the Bidelman’s carrying case incorporated into Miller’s device to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of storing and transporting sporting equipment in an efficient and compact manner.
(3)  New Grounds of Rejection
There are no New Grounds of Rejection.
(4)  Withdrawn Grounds of Rejection
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 1-15 Rejections under 35 USC § 112
(5) Response to Argument
With regards to argument on pages 7-8 of the Appeal Brief, appellant asserts:
With respect to Examiner’s rejection of claim 1 as being anticipated by Miller, Miller does not teach the structurally claimed orientation of the structurally claimed elements required by Appellant’s claims. In fact, none of the references cited by the 

Examiner does not provide any support for Examiner’s rejection of the
structural claim limitations discussed above. Nor do the references cited by
Examiner work for their intended purpose if oriented as structurally required
by Appellant’s claims.

It is respectfully asserted that appellant is merely arguing intended use of the device and not the claimed structure.  The orientation of the claimed element does not alter the actual claimed structure as appellant appears to be arguing.  As taught by Miller, the device may be positioned on a softball field near proximity of the pitcher’s mound.  The position of Miller’s device on the field can be parallel or perpendicular to the pitching rubber/plate.
With regards to argument on pages 9-10 of the Appeal Brief, appellant asserts:
Furthermore, with respect to dependent claim 4, Examiner argues the
following on page 5 of the Final Office Action:

Claim 4, Miller the first partition support member and the second
partition support member each have independently adjustable heights
(column 2, lines 34-50).

However, Miller does not describe that the first partition support member and
the second partition support member each have independently adjustable
heights. Miller describes the following at column 2, lines 34-50:

As can be seen, Miller describes two downwardly extending tubular arms.
However, Miller does not describe any elements that are independently
adjustable in height as claimed by the Appellant.

	Contrary to appellant’s assertions, the application as filed fails to show or disclose the manner in which the first and second support members are independently adjusted.  Paragraph 0023 of the Specification recites, “In either case, the length of legs 108 and 110 can be independently adjusted to cause the bottom edge of panel 102 to be substantially parallel to the ground.”   As noted above, it is unclear how the present invention the support members are 
With regards to argument on pages 10-12 of the Appeal Brief, appellant asserts:
Even further, with respect to claim 1 and dependent claims 12 through
15, Examiner improperly rejects the claim limitations as functional limitations
without any regard to the structural limitations or any supporting explanation
as required by MPEP 2114. Examiner merely copies-and-pastes a portion of
MPEP 2114(II) without any regard to the express requirements of MPEP
2114. MPEP 2114(l) requires the Examiner to explain how each of the
rejected functional limitations are an inherent characteristic of the prior art:

The Examiner has failed to meet their burden to “explain that the prior art
structure inherently possesses the functionally defined limitations of the
claimed apparatus.” Assuming arguendo that the Examiner has somehow
met their burden under MPEP 2114, Appellant has already met their burden
“to establish that the prior art does not possess the characteristic relied on.”
As explained above and the Amendment dated June 1, 2020, the alleged
functional limitations cannot be inherent in the references cited by the
Examiner as the functional limitations would be contrary to the intended
purpose of the references cited by the Examiner. Thus, Examiner's
boilerplate rejections are improper.

	The Examiner respectfully asserts that appellant’s arguments are flawed.  Appellant appears to be arguing inherency for functional limitations. There does not need to be inherency for Claim 12 recites the support members are configured to be placed on a higher point of the pitcher’s mound.  Surely, appellant is not suggesting that Miller’s device may not be positioned on the pitching mound!  The Miller device is inherently capable of placement in any desired location including on a pitching mound.  Claim 13 recites the panel height is adjusted to correspond to a pitcher.  Again, the Miller device alone and as modified above is inherently capable of being adjusted in height and width and capable of corresponding to a pitcher’s height and width.  Claim 14 recites the panel width is adjusted to a stride length of a pitcher.  Since the device of Miller as modified above is inherently capable of adjusting the width of the panel, then the panel width is capable of adjustment to meet a pitcher’s stride length.  Lastly, Claim 15 recites the bottom edge of the panel is adjusted to correspond to a waist height of a pitcher. Since the device of Miller alone and as modified above is capable of adjustment, then it is inherently capable of adjusting to the waist height of a pitcher. 
Lastly, with regards to argument on page 13 of the Appeal Brief, appellant asserts:
THE REJECTION OF CLAIMS 3, 7, 8 AND 14 UNDER 35 U.S.C. § 103
At pages 6 through 8 of the Final Office Action, Examiner rejects claim 3 as being obvious over Miller in view of Deal; claims 7 and 14 as being obvious over Miller in view of Simpson; and claim 8 as being obvious over Miller in view of Bidelman. However, as each of claims 3, 7, 8 and 14 depend from claim 1, Examiner has not sustained a prima facie case of obviousness in respect to claims 3, 7, 8 and 14 at least for the reasons set forth in connection with claim 1.

	Appellant has not provided separate arguments with regards to claims 3, 7, 8, 14.  Please refer to the above examiner response to claim 1.

                                                                                                                        
(6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Mitra Aryanpour/
Primary Examiner


Conferees:
/EUGENE L KIM/ 
Supervisory Patent Examiner, Art Unit 3711
                                                                                                                                                                                                        /SUE LAO/
Primary Examiner



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.